Citation Nr: 1418020	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-42 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for disability of the knees. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1973 to September 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In March 2012, the Board reopened and remanded the claims of service connection for sleep apnea, a right shoulder disability, and bursitis of the knees, and remanded the claim of service connection for joint and muscle pain of the right hip.  

While on appeal in a rating decision in February 2013, the RO granted service connection for obstructive sleep apnea and for a right shoulder disability. 

In July 2013, the Board denied service connection for a right hip disability and remanded the claim of service connection for disability of the knees.  

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

In its remand in July 2013, the Board directed that the Veteran be afforded a VA examination and asked the VA examiner in part whether the current disability of the knees was a progression of the in-service finding of strain of the right collateral ligament.  


The requested VA examination was conducted in October 2013, but the VA examiner did not address the clinical significance of the strain of the right collateral ligament.  As the examination is inadequate to decide the claim, the claim must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's file reviewed by a VA examiner, who has not previously examined the Veteran, to determine: 

Whether it is at least as likely as not (a 50 percent probability) that the Veteran's disability of the knees, patellofermoral pain syndrome, is a progression of the in-service right knee bruise in December 1974, a knee bruise in September 1978, or a strain of the right collateral ligament in August 1985?   

In formulating the opinion, the VA examiner is asked to comment on the post-service medical history, which includes the following:

Service department records in May 1997 show that the Veteran was evaluated for painful knees of two years' duration.  There was no history of trauma.  X-rays were normal.  

The assessment was bilateral knee pain syndrome and left patellar bursitis.  





From June to October 1997, the Veteran was followed for left knee bursitis, which resolved.  

Private medical records show that in October 1999 the Veteran complained of right knee pain of one day's duration.  There was no history of trauma.  X-rays showed a small avulsion fracture off the femoral condyle versus ligamentous calcification or secondary ossicle.  

In January 2004, the Veteran was evaluated for a knot on the lateral side of the right knee, which had been intermittent for several years.  The assessment was right knee pain and swelling of uncertain etiology.  

In October 2004, the Veteran was treated for a right knee sprain.  

In August 2005, the Veteran complained of left knee pain that radiated from the left hip.  X-rays of the left knee were normal.  

2.  After the above development, adjudicate the claim.  If the benefit is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

